Exhibit 99.1 NEWS Charter Announces Fourth Quarter and Full Year 2011 Results Delivered on Strategic Priorities and Executed on Disciplined Financial Strategy St. Louis, Missouri – February 27, 2012 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today reported financial and operating results for the three months and year ended December 31, 2011. Key highlights: · Total customer relationships grew 8,700 in the fourth quarter, compared to a loss of 35,700 in the year-ago quarter. Residential Internet customers grew 67,700, more than double the growth in the year-ago period. Non-video residential customer relationships increased by approximately 48,300 for the quarter, 1.8 times higher than the prior-year. · Compared with the prior year, revenues for the fourth quarter grew 2.6% on a pro forma1 basis and 2.8%on an actualbasis. Revenues for the full year increased 2.7% on a pro forma basis and 2.1%on an actualbasis. · Commercial revenues continued to accelerate, growing 21.7% on a pro formaand actual basis for the quarter. Total year commercial revenues increased 19.2% on a pro forma basis and 18.0%on an actualbasis, driven by continued growth in small and medium businesses along with a healthy increase in sales to carrier customers. · Adjusted EBITDA2 was $686 million and net loss totaled $67 million in the fourth quarter 2011. · Free cash flow2 for the quarter was $166 million and cash flows from operating activities were $425 million. Free cash flow for the year was $483 million and cash flows from operating activities were $1.7 billion. During 2011, Charter returned more than $725 million of capital to shareholders by repurchasing 12.7% of outstanding shares. “This will be an important year for Charter and our customers, and I’m excited to be a part of it,” said Charter’s newly appointed President and Chief Executive Officer, Tom Rutledge. “Charter executed well on its strategic priorities in 2011, as demonstrated by enhanced product offerings, an improved customer relationship trend, and solid financial performance. As we move into 2012, our team is committed to a high standard of customer service delivery and operational excellence in all aspects of our business and to making the right investments for the future. Focusing on these fundamentals provides a real opportunity to grow our business.” 1 Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2 Adjusted EBITDA and free cash flow are defined in the “Use of Non-GAAP Financial Metrics” section and are reconciled to consolidated net loss and net cash flows from operating activities, respectively, in the addendum of this news release. 1 Key Operating Results Approximate as of Actual Pro Forma December 31, December 31, 2011 (a) 2010 (a) Y/Y Change Footprint Estimated Homes Passed Video (b) 1 % % Switched Digital Video 86
